Hill, J.
The writ of error challenges the correctness of three rulings of the judge of the superior court: (1) in dismissing a certiorari, on the ground that the name of the surety to the certiorari bond, as it appears in the record, seems to have been signed by an attorney in fact, and that the authority of the person so signing does not accompany the bond; (2) in refusing to permit the plaintiff: in certiorari to produce and file the power of attorney under which the attorney in fact for the surety signed the certiorari bond; (3) in refusing to reinstate the certiorari, accompanied by the signed power of attorney by virtue of which the attorney in fact executed the bond as surety. All these questions are clearly, specifically, and fully controlled by the following decisions: Foley & Williams Mfg. Co. v. Bell, 4 Ga. App. 447 (61 S. E. 856) ; *321Anderson v. Southern Ry. Co., 9 Ga. App. 199 (70 S. E. 983) ; Bass v. Masters, 5 Ga. App. 288 (63 S. E. 24); Seaboard Air-Line Ry. v Rosenbusch, 12 Ga. App. 154 (76 S. E. 1041) ; Carroll v. Inner Shoe Tire Co., 21 Ga. App. 397 (94 S. E. 643) ; New York Life Ins. Co. v. Rhodes, 4 Ga. App. 25 (60 S. E. 828). The request to “ review and overrule ”'the first four eases cited above is, on consideration, denied.
Decided February 15, 1921.
Certiorari; from Bibb superior court — Judge Mathews. August 16, 1920.
John P. Ross, for plaintiff in error. Miller & Garrett, contra.-

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.